DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 10/30/20.  Currently, claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/03/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al. (US PGPub 2013/0193481, hereinafter referred to as “Bryant”).
Bryant discloses the semiconductor apparatus as claimed.  See figures 1-18C and corresponding text, where Bryant teaches, in claim 1, an apparatus comprising: 
a fin (210) extending from a substrate (201), the fin comprising a lower fin portion laterally surround by a dielectric layer (202), and the fin comprising an upper fin portion above a top surface of the dielectric layer (202) (figures 2A-2C; [0058], [0066]); 
a gate electrode (280) transversing the upper fin portion (210) (figures 2A-2C; [0068]); 
semiconductor material (231) filled openings in junction regions (220) of the fin adjacent opposite sides of the gate electrode (280), the semiconductor filled openings extending from the upper fin portion (231) to the top surface of the dielectric layer (201), the semiconductor material filled openings and the fin comprising a same semiconductor material, and the semiconductor material filled openings comprising a dopant having a same dopant concentration at a top of the semiconductor material filled openings, at a bottom of the semiconductor material filled openings, and along a height of the semiconductor material filled openings between the bottom and the top of the semiconductor material filled openings (figures 2A-2C; [0068-0070]); and 
a sidewall spacer (290) on each side of the opposite sides of the gate electrode (280) (figures 2A-2C; [0068-0070]).
Bryant teaches, in claim 2, wherein a portion of the fin underlying the sidewall spacer comprises the dopant (figure 2C; [0070]).
Bryant teaches, in claim 3, wherein the dopant comprises an N-type dopant (figures 2A-2C; [0071]).
Bryant teaches, in claim 4, wherein the dopant is phosphorous ([0097]).
Bryant teaches, in claim 5, wherein the semiconductor material is silicon (figure 2A-2C; [0070]).

Bryant teaches, in claim 6, an apparatus comprising: 
a fin (210) extending from a substrate (201), the fin comprising a lower fin portion laterally surround by a dielectric layer (202), and the fin comprising an upper fin portion above a top surface of the dielectric layer (202) (figure 2A-2C; [0068-0070]); 
a gate electrode (280) transversing the upper fin portion (figures 2A-2C; [0058]; [0066]); and semiconductor material filled openings in junction regions of the fin adjacent opposite sides of the gate electrode (280), the semiconductor filled openings extending from the upper fin portion to the top surface of the dielectric layer (202), the semiconductor material filled openings and the fin comprising a same semiconductor material, and the semiconductor material filled openings comprising a dopant having a same dopant concentration at a top of the semiconductor material filled openings, at a bottom of the semiconductor material filled openings, and along a height of the semiconductor material filled openings between the bottom and the top of the semiconductor material filled openings (figures 2A-2C; [0068-0070]).
Bryant teaches, in claim 7, wherein a portion of the fin comprises the dopant (figure 2C; [0070]).
Bryant teaches, in claim 8, wherein the dopant comprises an N-type dopant (figures 2A-2C; [0071]).
Bryant teaches, in claim 9, wherein the dopant is phosphorous ([0097]).
Bryant teaches, in claim 10, wherein the semiconductor material is silicon (figure 2A-2C; [0070]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US PGPub 2013/0193481, hereinafter referred to as “Bryant”) in view of Sell (US PGPub 2013/01313610, hereinafter referred to as “Sell”).
Bryant discloses the semiconductor apparatus substantially as claimed.  See figures See figures 1-18C and corresponding text, Bryant shows teaches, in claim 11, 
a component coupled to the board, the component including an integrated circuit structure, comprising: 
a fin (210) extending from a substrate (201), the fin comprising a lower fin portion laterally surround by a dielectric layer (202), and the fin comprising an upper fin portion above a top surface of the dielectric layer (202) (figures 2A-2C; [0058], [0066]); 
a gate electrode (280) transversing the upper fin portion (210) (figures 2A-2C; [0068]); 
semiconductor material (231) filled openings in junction regions (220) of the fin adjacent opposite sides of the gate electrode (280), the semiconductor filled openings extending from the upper fin portion (231) to the top surface of the dielectric layer (201), the semiconductor material filled openings and the fin comprising a same semiconductor material, and the semiconductor material filled openings comprising a dopant having a same dopant concentration at a top of the semiconductor material filled openings, at a bottom of the semiconductor material filled openings, and along a height of the semiconductor material filled openings between the bottom and the top of the semiconductor material filled openings (figures 2A-2C; [0068-0070]); and 
a sidewall spacer (290) on each side of the opposite sides of the gate electrode (280) (figures 2A-2C; [0068-0070]).

Bryant fails to explicitly show, in claim 11, a computing device, comprising: 
a board; and 
a component coupled to the board.

Sell teaches, in claim 11, a computing device in figures 8 that includes a board; and a component coupled to the board ([0062-0068]).  In addition, Sell provides the advantages of optimizing the performance of each device by lending to the fabrication of products with increased capacity ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a computing device, comprising: 
a board; and 
a component coupled to the board, with the semiconductor apparatus of Bryant, according to the teachings of Sell, with the motivation of optimizing the performance of each device by lending to the fabrication of products with increased capacity.



Bryant in view of Sell shows, in claim 12, further comprising: a memory coupled to the board ([0062-0068]).

Bryant in view of Sell shows, in claim 13, further comprising: a communication chip coupled to the board ([0062-0068]).

Bryant in view of Sell shows, in claim 14, further comprising: a camera coupled to the board([0062-0068]).

Bryant in view of Sell shows, in claim 15, further comprising: a battery coupled to the board ([0062-0068]).


Bryant shows, in claim 16, a component coupled to the board, the component including an integrated circuit structure, comprising: 
a fin (210) extending from a substrate (201), the fin comprising a lower fin portion laterally surround by a dielectric layer (202), and the fin comprising an upper fin portion above a top surface of the dielectric layer (202) (figures 2A-2C; [0058], [0066]); 
a gate electrode (280) transversing the upper fin portion (210) (figures 2A-2C; [0068]); 
semiconductor material (231) filled openings in junction regions (220) of the fin adjacent opposite sides of the gate electrode (280), the semiconductor filled openings extending from the upper fin portion (231) to the top surface of the dielectric layer (201), the semiconductor material filled openings and the fin comprising a same semiconductor material, and the semiconductor material filled openings comprising a dopant having a same dopant concentration at a top of the semiconductor material filled openings, at a bottom of the semiconductor material filled openings, and along a height of the semiconductor material filled openings between the bottom and the top of the semiconductor material filled openings (figures 2A-2C; [0068-0070]). 

Bryant fails to explicitly show, in claim 16, a computing device, comprising: 
a board; and 
a component coupled to the board.

Sell teaches, in claim 16, a computing device in figures 8 that includes a board; and a component coupled to the board ([0062-0068]).  In addition, Sell provides the advantages of optimizing the performance of each device by lending to the fabrication of products with increased capacity ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a computing device, comprising: 
a board; and 
a component coupled to the board, with the semiconductor apparatus of Bryant, according to the teachings of Sell, with the motivation of optimizing the performance of each device by lending to the fabrication of products with increased capacity.


Bryant in view of Sell shows, in claim 17, further comprising: a memory coupled to the board ([0062-0068]).

Bryant in view of Sell shows, in claim 18, further comprising: a communication chip coupled to the board ([0062-0068]).

Bryant in view of Sell shows, in claim 19, further comprising: a camera coupled to the board ([0062-0068]).

Bryant in view of Sell, in claim 20, further comprising: a battery coupled to the board ([0062-0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 2, 2022